Affirmed and Opinion Filed October 21, 2014




                                            Court of Appeals
                                                             S     In The


                                     Fifth District of Texas at Dallas
                                                        No. 05-13-01047-CV

                                 ROBERT H. HOLMES, SR., Appellant
                                              V.
                             GRAHAM MORTGAGE CORPORATION, Appellee

                                 On Appeal from the 160th Judicial District Court
                                              Dallas County, Texas
                                     Trial Court Cause No. DC-10-05579-H

                                                              OPINION
                                              Before Justices Francis and Myers1
                                                 Opinion by Justice Francis
           In this suit on a guaranty, Robert H. Holmes, Sr. appeals the trial court’s order granting

Graham Mortgage Corporation’s motion for summary judgment and denying a series of motions

for summary judgment urged by Holmes. In eleven issues, Holmes challenges the order in

Graham Mortgage’s favor on procedural and defensive grounds. We affirm.

           On July 24, 2007, the Holmes Family Interest, Inc. (HFI) signed a Deed of Trust Note in

the principal amount of $1,750,000, secured by twenty residential lots of real property (the

Note), and delivered that Note to Graham Mortgage. As a necessary condition to Graham

Mortgage’s funding, Holmes signed his Unconditional Guaranty of the debt evidenced by the



     1
         Justice David Lewis was a member of the panel and participated in the submission of this case, but he did not participate in the issuance
of this opinion. See TEX. R. APP. P. 41(b).
Note (the Guaranty), and he delivered the Guaranty to Graham Mortgage.              The Guaranty

included a paragraph titled Waiver of Defenses, which states in relevant part:

       7. Waiver of Defenses. Until the Guaranteed Obligations are fully performed,
       Guarantor shall not be released by reason of . . . the illegality or unenforceability
       of all or any part of the indebtedness represented by the Note as against Borrower
       or Guarantor based on usury or other legal defenses, statutory or otherwise, and
       Guarantor hereby to the maximum extent permitted by applicable law expressly
       waives and surrenders any defense to liability hereunder based upon the foregoing
       acts, things, agreements or waivers, or any of them.

Approximately one year later, HFI declared bankruptcy and stopped paying on the Note.

Graham Mortgage eventually obtained relief from the automatic stay and foreclosed on the lots

that had not already been sold by HFI. Graham Mortgage purchased the lots at the foreclosure

sale for a total of $1,120,000.

       Subsequently, Graham Mortgage sued Holmes as guarantor, alleging a deficiency owed

under the Note in the amount of $912,077.09, with interest continuing to accrue. Holmes

answered, pleading a general denial and the following theories under the heading Affirmative

Defenses: accord and satisfaction, estoppel (specifically including equitable estoppel, quasi-

estoppel, and judicial estoppel), cancellation of the debt (based upon Graham Mortgage’s filing

of an IRS Form 1099-C, its receipt of proceeds from its sale of the lots, and merger of title),

payment, illegality, unjust enrichment, ambiguity, mutual mistake, unilateral mistake, and offset.

Holmes also sought a determination of the fair market value of the unsold lots securing the Note

so that he might recover a credit under section 51.003 of the Texas Property Code if the

foreclosure-sale price was found to be less than that fair market value.

       Both parties moved for summary judgment.              Graham Mortgage’s motion was a

traditional motion for summary judgment, which contended Holmes owed the deficiency amount

as guarantor of the Note, and that Holmes had waived all of his various defenses. Holmes filed a

series of four motions for summary judgment: (1) a no-evidence motion contending Graham


                                                –2–
Mortgage was bound by deemed admissions that established the Note had been paid in full; (2) a

traditional motion contending Graham Mortgage’s claim was barred by judicial estoppel, based

upon bankruptcy filings made by the lender; (3) a hybrid motion contending Graham Mortgage

had already received payment of the debt through sale of the collateral; and (4) a traditional

motion contending Graham Mortgage’s claim was barred by a mutual mistake of law concerning

Holmes’s rights under section 51.003 of the property code. The trial court granted summary

judgment for Graham Mortgage in the amount of the claimed deficiency, plus interest and

attorney’s fees, and denied Holmes’s motions. Holmes appeals.

       We review the trial court’s summary judgment de novo. Travelers Ins. Co. v. Joachim,

315 S.W.3d 860, 862 (Tex. 2010). We apply well-known standards in our review of traditional

and no-evidence summary judgment motions. See Timpte Indus., Inc. v. Gish, 286 S.W.3d 306,

310 (Tex. 2009); Nixon v. Mr. Prop. Mgmt. Co., 690 S.W.2d 546, 548 (Tex. 1985). With respect

to a traditional motion for summary judgment, the movant has the burden to demonstrate that no

genuine issue of material fact exists and it is entitled to judgment as a matter of law. TEX. R.

CIV. P. 166a(c); Nixon, 690 S.W.2d at 548–49. We review a no-evidence summary judgment

under the same legal sufficiency standard used to review a directed verdict. TEX. R. CIV. P.

166a(i); Gish, 286 S.W.3d at 310. To defeat a no-evidence summary judgment, the nonmovant

is required to produce evidence that raises a genuine issue of material fact on each challenged

element of its claim. Gish, 286 S.W.3d at 310; see also TEX. R. CIV. P. 166a(i). In both

instances, we credit evidence favorable to the nonmovant if reasonable jurors could, and we

disregard evidence contrary to the nonmovant unless reasonable jurors could not.          Mann

Frankfort Stein & Lipp Advisors, Inc. v. Fielding, 289 S.W.3d 844, 848 (Tex. 2009). On cross-

motions for summary judgment, each party bears the burden of establishing that it is entitled to

judgment as a matter of law. See Guynes v. Galveston County, 861 S.W.2d 861, 862 (Tex.

                                              –3–
1993). When the trial court grants one motion and denies the other, we consider both motions,

their evidence, and their issues, and we render the judgment that the trial court should have

rendered. Fielding, 289 S.W.3d at 848.

       Holmes raises two issues regarding the summary judgment record. In his first issue, he

argues the trial court erred in granting summary judgment because “deemed admissions preclude

[Graham Mortgage] from obtaining a judgment against [Holmes] based on facts that are contrary

to the deemed admissions.” Holmes refers to a set of unanswered requests for admission, among

which were the following statements to be admitted or denied:

              After you received the proceeds from the sale of all the lots in the
               Remaining Property the Note was paid in full.

              The Note has been paid in full.

              If you [are] collecting more than the face and tenor of the Note, from the
               sale of the collateral securing the Note and/or under the Guaranty, you will
               be unjustly enriched.

We review the trial court’s discovery rulings under an abuse of discretion standard. Avary v.

Bank of Am., N.A., 72 S.W.3d 779, 787 (Tex. App.—Dallas 2002, pet. denied).

       It is undisputed that Graham Mortgage did not respond to Holmes’s requests for

admission. It is also undisputed that Holmes sent the requests for admission to counsel for

Graham Mortgage by email, which was not—at the relevant time—a method of service permitted

by rule 21a of the rules of civil procedure. When Holmes “served” his requests for admission,

the rule provided such requests:

       may be served by delivering a copy to the party to be served, or the party’s duly
       authorized agent or attorney of record, as the case may be, either in person or by
       agent or by courier receipted delivery or by certified or registered mail, to the
       party’s last known address, or by telephonic document transfer to the recipient’s
       current telecopies number, or by such other manner as the court in its discretion
       may direct.




                                                 –4–
TEX. R. CIV. P. 21a (1990, amended 2013). Because Holmes did not comply with rule 21a, his

requests for admission were never “served” within the meaning of the rule. See id. Accordingly,

we conclude Graham Mortgage had no obligation to respond to the requests. See TEX. R. CIV. P.

198.2(a) (“responding party must serve a written response on the requesting party within 30 days

after service of the request”).

       Holmes relies on cases in which rule 21a’s service requirements were waived after the

opposing party actually received the document at issue. See Jones v. Stayman, 732 S.W.2d 437,

438 n.5 (Tex. App.—Dallas 1987, orig. proc.); Amir-Sharif v. Quick Trip Corp., No. 05-09-

01497-CV, 2011 WL 1367042, at *2–3 (Tex. App.—Dallas Apr. 12, 2011, no pet.). However, in

those opinions this Court considered the objectives of the service rule and the issue of prejudice

when determining whether errors in service should be overlooked, not merely whether the

document was received. See Jones, 732 S.W.2d at 438 n.5 (“The requirement of rule 21a that

notice be sent by registered or certified mail is waived if the person to be notified actually

receives the notice and is not prejudiced by the failure to follow the strict requirement of the

rule.”); see also Amir-Sharif, 2011 WL 1367042, at *3 (“When attempted service pursuant to

Rule 21a achieves actual timely delivery to the proper party in a manner that accomplishes the

objective of the rule, and no harm is shown, courts have found adequate service.” (citing Jones)).

In Amir-Sharif, we stressed that we will closely examine cases in which a party fails to make an

appearance and participate in a hearing affecting his rights following improper service. 2011
WL 1367042, at *3 (determining that appellant’s receipt of notice of hearing did not render

improper service harmless). In this case, Holmes filed a summary judgment motion seeking

judgment as a matter of law based on the purportedly deemed admissions resulting from Graham

Mortgage’s failure to respond to the emailed requests for admission. As a result, this case merits

the close examination we directed in Amir-Sharif.

                                               –5–
       In response to Holmes’s motion, counsel for Graham Mortgage testified that his firm

does not routinely review or docket emails. Given that email was not a method of service

permitted by rule 21a at that time, it was not unreasonable for counsel to treat emails differently

than materials that arrived, for example, by certified mail or facsimile. Attorneys should be able

to structure internal procedures around their opponents’ compliance with the rules of civil

procedure in such matters as service of documents. And such compliance is especially important

when the objective of serving the document is to trigger a required action by the recipient. See

id. (service must accomplish the objective of the rule).

       We discern no abuse of discretion in the trial court’s refusal to treat the unanswered

requests as deemed admissions for purposes of summary judgment. See Avary, 72 S.W.3d at

787. No deemed admissions will be considered part of the summary judgment record before us.

We decide Holmes’s first issue against him, and we affirm the order’s denial of Holmes’s motion

for summary judgment on this ground.

       Holmes also challenges Graham Mortgage’s summary judgment evidence. That evidence

included the affidavit of Grant Morrow and—among its attachments—the Note, its associated

Deed of Trust, and the Guaranty. Holmes filed written objections to the affidavit in the trial

court. In his tenth issue, Holmes again contends Morrow’s affidavit was “insufficient” summary

judgment proof because (1) it was conclusory, (2) it offered evidence contrary to the purportedly

deemed admissions, and (3) it contained self-serving statements of an interested witness.

Graham Mortgage argues these objections were not preserved below because Holmes did not

obtain a ruling on them from the trial court. Holmes renewed the objections in his motion for

new trial, unsuccessfully seeking a ruling for the second time; he argues he has thereby preserved

his objections because the trial court refused to rule on them. See TEX. R. APP. P. 33.1(a)(2)(B)

(objection preserved if properly made and trial court “refused to rule on the request, objection, or

                                                –6–
motion, and the complaining party objected to the refusal”). We need not decide whether such

an unsuccessful renewal suffices to establish the trial court refused to rule, because even if they

are preserved, the objections fail.

       Holmes objected to the following four paragraphs of the Morrow affidavit:

       9.      Borrower defaulted on its obligations under the terms of the Note.

       10.     Despite demand having been made, Guarantor has failed and refused, and
       continues to fail and refuse, to pay the amounts due and owing to [Graham
       Mortgage] under the terms of the Note and the Guaranty. A true and correct copy
       of the demand is attached hereto as Exhibit No. 1D and by reference made a part
       hereof.

       12.    After all just and lawful offsets and credits have been allowed, there is a
       principal balance, plus accrued interest and charges through March 15, 2010, due
       and owing under the terms of the Note in the amount of $912,077.09, with interest
       continuing to accrue at the rate of $397.02 per day from and including March 16,
       2010, until the date judgment is entered.

       13.     Guarantor’s default under the terms of the Note and Guaranty made it
       necessary for [Graham Mortgage] to employ the law firm of SETTLEPOU and
       agree to pay reasonable attorney’s fees for collection of the Note and Guaranty.

Holmes argues paragraphs 9, 12, and 13 are conclusory.             Affidavits consisting only of

conclusions are insufficient summary judgment evidence. Brownlee v. Brownlee, 665 S.W.2d
111, 112 (Tex. 1984).      An affidavit supporting or opposing a motion for summary judgment

must set forth facts, not legal conclusions. See Beta Supply, Inc. v. G.E.A. Power Cooling Sys.,

Inc., 748 S.W.2d 541, 542 (Tex. App.—Houston [1st Dist.] 1988, writ denied). But these

paragraphs do state facts, not legal conclusions. Paragraph 9 states the fact that HFI defaulted

under the terms of the Note, and paragraph 10 explains precisely what conduct was involved in

that default, that is, the failure to pay amounts owed under the Note despite demand. The

affidavit states that Morrow is vice president of Graham Mortgage. An affidavit, made on

personal knowledge of a bank officer, which identifies the notes and guaranty, and recites the

principal and interest due, is not conclusory. Am. 10-Minute Oil Change, Inc. v. Metro. Nat.


                                               –7–
Bank-Farmers Branch, 783 S.W.2d 598, 601 (Tex. App.—Dallas 1989, no writ) (citing 8920

Corp. v. Alief Alamo Bank, 722 S.W.2d 718, 720 (Tex. App.—Houston [14th Dist.] 1986, writ

ref’d n.r.e.)). We conclude Holmes’s objection that these paragraphs are conclusory fails.

       Holmes also objected that paragraphs 10 and 12 are improper because they offer evidence

contrary to the “deemed admissions” of Graham Mortgage. We have already concluded that no

admissions were deemed below. These objections also fail.

       And finally, Holmes contends that paragraphs 10 and 12 are self-serving statements of an

interested witness “concerning what he knew or intended,” and thus are not subject to being

readily controverted. We disagree. Paragraphs 10 and 12 do not set out Morrow’s thoughts or

intentions, but HFI’s conduct (namely its failure to pay amounts owed under the Note) and the

result of that conduct (namely the amount owed in unpaid principal and interest).            These

statements could have readily been controverted if HFI had come forward with evidence of its

payments on the Note. It did not do so. These objections fail as well.

       We conclude the Morrow affidavit was properly included in the summary judgment

record, and we overrule Holmes’s tenth issue.

       Having disposed of the evidentiary issues, we now turn to the summary judgment in

Graham Mortgage’s favor. Graham Mortgage’s claim under the Guaranty required proof of (1)

the existence and ownership of the Guaranty, (2) the terms of the Note underlying the Guaranty,

(3) the occurrence of the conditions upon which liability is based, that is, default under the Note,

and (4) Holmes’s failure or refusal to perform the Guaranty’s promise.           See Gold’s Gym

Franchising LLC v. Brewer, 400 S.W.3d 156, 160 (Tex. App.—Dallas 2013, no pet.). By filing

a traditional motion for summary judgment on the Guaranty claim, Graham Mortgage assumed

the obligation to prove each of these elements as a matter of law, and it has done so. The

Morrow affidavit establishes the existence of the Guaranty, Graham Mortgage’s ownership of

                                                –8–
the Guaranty, HFI’s obligation to pay under the Note, HFI’s default on its obligation to pay, and

Holmes’s failure and refusal to pay the amounts due and owing under the terms of the Note and

Guaranty. Indeed, Holmes’s response to Graham Mortgage’s motion did not challenge any of

these elements substantively.

       In his eleventh issue, Holmes contends Graham Mortgage did not establish it was entitled

to summary judgment because he pleaded affirmative defenses and Graham Mortgage did not

offer “competent summary judgment evidence to overcome those bars to [Graham Mortgage’s]

claims.” Holmes misunderstands the parties’ relative summary judgment burdens in this context.

The plaintiff, as movant, must conclusively prove it is entitled to prevail on each element of its

cause of action as a matter of law. Swilley v. Hughes, 488 S.W.2d 64, 67 (Tex. 1972). But the

plaintiff is not under any obligation to negate the defendant’s affirmative defenses. Thompson v.

Chrysler First Bus. Credit Corp., 840 S.W.2d 25, 28 (Tex. App.—Dallas 1992, no writ). The

mere pleading of an affirmative defense—or many affirmative defenses—cannot defeat a motion

for summary judgment. Id. Instead, the defendant “must come forward with evidence sufficient

to raise an issue of fact on each element of the defense to avoid summary judgment.” Brownlee,
665 S.W.2d at 112. We address Holmes’s affirmative defenses below, but here we conclude that

the mere pleading of those defenses was insufficient to defeat Graham Mortgage’s entitlement to

summary judgment. We overrule Holmes’s eleventh issue.

       We conclude Graham Mortgage established it was entitled to judgment as a matter of law

on its claim under the Guaranty. See Nixon, 690 S.W.2d at 548–49.

       As to Holmes’s defenses to Graham Mortgage’s summary judgment, ordinarily, once a

plaintiff has established its right to judgment as a matter of law on a particular claim, the

defendant may offer evidence sufficient to raise an issue of fact on each element of an




                                               –9–
affirmative defense to avoid summary judgment. See Brownlee, 665 S.W.2d at 112. But in this

case, though, the Guaranty contained the waiver language quoted above:

       Until the Guaranteed Obligations are fully performed, Guarantor shall not be
       released . . . by reason of the illegality or unenforceability of all or any part of the
       indebtedness represented by the Note as against Borrower or Guarantor based on
       usury or other legal defenses, statutory or otherwise, and Guarantor hereby to the
       maximum extent permitted by applicable law expressly waives and surrenders any
       defense to liability hereunder based upon the foregoing acts, things, agreements or
       waivers, or any of them.

The paragraph on its face contemplates that—until the borrower’s obligations under the Note

were performed—the guarantor would not be released from his promise to guarantee payment

because any part of the indebtedness was purportedly illegal or unenforceable based upon any

legal defense, whether “statutory or otherwise.” Thus, by signing the Guaranty containing this

language, Holmes expressly waived any defense to his liability under the Guaranty based upon

such purported illegality or unenforceability of the indebtedness.

       Holmes pleaded a number of defensive theories, statutory and otherwise.                    He

incorporated a number of those defenses into his four motions for summary judgment and his

response to Graham Mortgage’s motion for summary judgment. He even pleaded some as

counterclaims. But regardless of the procedural context in which they were raised, the following

theories—as they were pleaded and argued by Holmes—are affirmative defenses:                  judicial

estoppel (Cricket Commc’ns, Inc. v. Trillium Indus., Inc., 235 S.W.3d 298, 309 (Tex. App.—

Dallas 2007, no pet.)); payment (Garner v. Fid. Bank, N. A., 244 S.W.3d 855, 861 (Tex. App.—

Dallas 2008, no pet.)); accord and satisfaction (Richardson v. Allstate Texas Lloyd’s, 235 S.W.3d
863, 865 (Tex. App.—Dallas 2007, no pet.)); unjust enrichment (pleaded here as a payment

defense, see Garner, 244 S.W.3d at 861); cancellation of debt (Reliance Mortg. Co. v. Hill-

Shields, No. 05-99-01615-CV, 2001 WL 21510, at *3 (Tex. App.—Dallas Jan. 10, 2001, no

pet.)); illegality (Denson v. Dallas County Credit Union, 262 S.W.3d 846, 852 (Tex. App.—


                                                –10–
Dallas 2008, no pet.); equitable estoppel (Daniel v. Falcon Interest Realty Corp., 190 S.W.3d
177, 188 (Tex. App.—Houston [1st Dist.] 2005, no pet.)); and promissory estoppel (Mann v.

NCNB Texas Nat. Bank, 854 S.W.2d 664, 668 (Tex. App.—Dallas 1992, no writ)). Based upon

the plain language of the Guaranty, Holmes waived all of these defenses. We overrule Holmes’s

issues arguing for application of such defenses, including those issues numbered 2, 4, 4a, 4b, 5,

6, 7, 8, and 9. We affirm the order’s denial of Holmes’s motions for summary judgment based

upon various combinations of these defenses.

       Holmes also pleaded for an offset against the deficiency in the amount the property’s fair

market value exceeded the amount paid for the property at foreclosure, under the Texas Property

Code. See TEX. PROP. CODE ANN. § 51.003(b–c) (West 2007). The supreme court has concluded

that such an offset is a defense that can be waived. Moayedi v. Interstate 35/Chisam Rd., L.P.,

438 S.W.3d 1, *6 (Tex. 2014). In his third issue, Holmes contends the language in the Guaranty

is not sufficiently specific to come within this ruling of Moayedi. But the Moayedi court

acknowledged the guaranty before it was a “general waiver of defenses.” Id. at *1. The court

also stated the use of words such as “any,” “each,” and “every” in Moayedi’s guaranty resulted

in “a broad waiver of all possible defenses.” Id. at *8.    Holmes’s Guaranty likewise waives

“any defense to liability” and specifically includes a waiver of statutory defenses. We conclude

that Holmes—like Moayedi—waived his offset defense under section 51.003, and we overrule

Holmes’s third issue.

       Given our resolution of Holmes’s third issue, we address the ancillary argument he urged

in the alternative. Holmes contends the parties agreed to the Guaranty’s general waiver language

believing that it did not apply to his section 51.003 offset defense. Thus, according to Holmes:

the parties were mistaken as to the meaning of the waiver provision; they could not have agreed

to the provision as we have interpreted it; and, therefore, the provision should be rescinded.

                                               –11–
Holmes asserts three possible bases for his rescission argument: mutual mistake, unilateral

mistake, and ambiguity. None will support rescission of the Guaranty’s waiver provision.

       “Pursuant to the doctrine of mutual mistake, when parties to an agreement have

contracted under a misconception or ignorance of a material fact, the agreement will be

avoided.” Williams v. Glash, 789 S.W.2d 261, 264 (Tex. 1990) (emphasis added). However any

misconception or ignorance in Holmes’s case is not based in fact, but in law. Well-settled law

forecloses equitable relief based upon a mistake of law, whether the purported mistake was

mutual or unilateral. See, e.g., Pollard v. Steffens, 343 S.W.2d 234, 237 (Tex. 1961) (discussing

mutual mistake); Atkins v. Womble, 300 S.W.2d 688, 703 (Tex. Civ. App.—Dallas 1957, writ

ref’d n.r.e.) (discussing unilateral mistake). Holmes does not disagree. Instead, Holmes asks us

to apply an exception to the mistake-of-law rule, relying upon this Court’s opinion in 1st Coppell

Bank v. Smith, 742 S.W.2d 454 (Tex. App.—Dallas 1987, no writ) (disapproved in part, Fortune

Production Co. v. Conoco, Inc., 52 S.W.3d 671, 678 (Tex. 2000)). Smith involved a deed of

trust that both the borrower and the bank believed was valid and could support a foreclosure.

The parties learned subsequently that the deed of trust was a forgery. The court characterized

this mistake as one involving the parties’ own “antecedent, private, legal rights” in the deed of

trust and treated it as a mistake of fact that would support equitable relief. Id. at 463–64. The

court distinguished such a mistake involving private rights from one involving “general rules of

law.” The latter is a mistake as to the party’s “belief as to the state of the law which caused him

to execute the agreement,” and Smith does not approve equitable relief in that circumstance. Id.

at 462. Holmes’s mistake did not involve the legal validity of his particular Guaranty waiver.

Instead, it involved general law—applicable to all—concerning a waiver’s application to a

section 51.003 defense. Holmes’s mistake involved the state of the law concerning that defense.

Such a mistake cannot support rescission of the Guaranty’s waiver provision. See id.

                                              –12–
       Finally, Holmes argues the Guaranty’s waiver provision should be rescinded because its

language is ambiguous. A contract is ambiguous when its meaning is uncertain or its language is

reasonably susceptible to more than one meaning. Coker v. Coker, 650 S.W.2d 391, 393–94

(Tex. 1983). Whether a contract is ambiguous is a question of law. Id. at 394. In this case,

Holmes does not identify any specific language in the waiver provision that is susceptible to

more than one meaning. He merely reiterates his belief that the provision did not waive his

section 51.003 defense; his argument is no different than his argument concerning a mistake of

law, which we have rejected. We discern no ambiguity in the Guaranty’s waiver provision.

       We overrule Holmes’s ancillary issues numbered 3a, 3b, and 3c.

       We conclude Graham Mortgage has established it was entitled to judgment on the

Guaranty deficiency as a matter of law.     We reject Holmes’s challenges to the summary

judgment record, and we conclude Holmes has waived all defenses to Graham Mortgage’s right

to judgment. We conclude further that no mistake or ambiguity supports rescission in this case.

Accordingly, we affirm the trial court’s order granting Graham Mortgage’s motion for summary

judgment and denying Holmes’s motions for summary judgment.




131047F.P05
                                                 /Molly Francis/
                                                 MOLLY FRANCIS
                                                 JUSTICE




                                             –13–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

ROBERT H. HOLMES, SR., Appellant                     On Appeal from the 160th Judicial District
                                                     Court, Dallas County, Texas
No. 05-13-01047-CV         V.                        Trial Court Cause No. DC-10-05579-H.
                                                     Opinion delivered by Justice Francis,
GRAHAM MORTGAGE CORPORATION,                         Justice Myers participating.
Appellee

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        It is ORDERED that appellee GRAHAM MORTGAGE CORPORATION recover its
costs of this appeal from appellant ROBERT H. HOLMES, SR..


Judgment entered October 21, 2014




                                              –14–